PER CURIAM.
We dismiss petitioner’s petition for writ of prohibition for failure to comply with Florida Rule of Appellate Procedure 9.100, pursuant to this court’s April 26, 2010, order directing petitioner to file a corrected petition for writ of prohibition. Petitioner’s February 18, 2010, amended notice of appeal of the February 4, 2010, Order Striking All Motions as time-barred will be treated as petitioner’s initial brief. Pursuant to Florida Rule of Appellate Procedure 9.315(a), we affirm the order.
HAZOURI, GERBER and LEVINE, JJ., concur.